Name: Commission Regulation (EEC) No 3017/78 of 21 December 1978 amending for the second time Regulation (EEC) No 1569/77 with regard to certain minimum requirements for the taking over of durum wheat by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/ 16 Official Journal of the European Communities 22. 12. 78 COMMISSION REGULATION (EEC) No 3017/78 of 21 December 1978 amending for the second time Regulation (EEC) No 1569/77 with regard to certain minimum requirements for the taking over of durum wheat by the inter ­ vention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 254/78 (2), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by interven ­ tion agencies (3 ), as amended by Regulation (EEC) No 1600/78 (4 ), fixed the minimum quantity of durum wheat that could be taken over at 1 5 tonnes ; Whereas in certain areas of Italy durum wheat is produced under conditions such that it is difficult to attain the minimum quantity that can be offered for intervention ; whereas in order to enable producers to make structural improvements or group themselves together this minimum quantity should be reduced to 10 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 The first sentence of Article 1 of Regulation (EEC) No 1 569/77 is amended to read as follows : 'Any holder of a homogeneous batch of not less than 80 tonnes of common wheat, rye, barley or maize or 10 tonnes of durum wheat, harvested within the Community, shall be entitled to offer the lot to the intervention agency.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 156, 14 . 6 . 1978 , p. 1 . (3 ) OJ No L 174, 14 . 7 . 1977, p. 15 . (4 ) OJ No L 186, 8 . 7 . 1978 , p. 42 .